 



Exhibit 10.24

First Amendment

Employment Agreement

 

 

THIS AMENDMENT, made and entered into as of the 17th day of January, 2012, by
and between Polonia Bancorp, a federally-chartered corporation (the “Company”)
and Kenneth J. Maliszewski, an employee of the Company (the “Executive”).

 

WHEREAS, the Executive and the Company entered into an amended and restated
employment agreement, dated as of December 16, 2008 (the “Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend the Agreement to make
certain changes to the Company’s potential severance obligations under the
Agreement; and

 

WHEREAS, Section 21 of the Agreement provides that the parties may amend the
Agreement from time to time.

 

ACCORDINGLY, the Agreement is hereby amended, effective as of January 17, 2012,
as follows:

 

 

Section 11(f)(ii) of the Agreement is deleted in its entirety and replaced with
the following new Section 11(f)(ii):

 

“Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive will receive an amount equal to his base salary and the
value of employer contributions to benefit plans in which Executive participated
upon termination that would have been paid or provided to Executive for a period
of one year from the date of his termination of employment, paid in one lump sum
within ten (10) calendar days of his termination. Executive will also continue
to participate in any benefit plans of the Company that provide medical, dental
and life insurance coverage for a period of one year from the date of his
termination of employment, under terms and conditions no less favorable than the
most favorable terms and conditions provided to senior executives of the Company
during the same period. If the Company cannot provide such coverage because
Executive is no longer an employee, the Company will provide Executive with
comparable coverage on an individual policy basis or the cash equivalent.”

 


[signature page follows]

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto each acknowledge that each has carefully
read this amendment to the Agreement and executed the original on the date
indicated.

 



    POLONIA BANCORP             /s/ Elaine L. Milione   /s/ Paul D. Rutkowski
Witness   For the Company       January 17, 2012     Date                    
EXECUTIVE             /s/ Lynn Lucia   /s/ Kenneth J. Maliszewski Witness  
Kenneth J. Maliszewski       January 17, 2012     Date          

 



 

